Claims 1-19 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a bearing assembly comprising: a rotating shaft; a rolling bearing having an inner ring mounted on the rotating shaft, an outer massive ring, and at least one row of rolling elements radially housed between the inner ring and outer ring; a scissors gear having a main gear press fitted onto an outer cylindrical surface of the outer massive ring, an auxiliary gear mounted with loosely mounted onto the outer cylindrical surface onto the outer cylindrical surface, and a scissors spring arranged between the main gear and the auxiliary gear; and an axial retaining arrangement provided between the outer massive ring of the rolling bearing and scissors gear, the auxiliary gear being axially blocked between the axial retaining arrangement and the main gear, wherein the axial retaining arrangement consists: an annular radial groove disposed at one axial end of the outer cylindrical surface and axially opposite to the main gear, and circumferentially radially open to the outer cylindrical surface, and an annular lock washer comprising a radial outer portion and a substantially conical inner portion with a plurality of tongues inwardly extending from the radial outer portion, the substantially conical inner portion being mounted in the annular groove, the radial outer portion radially extending beyond the groove so as to form an axial stop for the auxiliary gear, as required by claim 1.  
Dickinger et al. (EP 2161478 A1) does not disclose or render obvious the claim combination comprising a bearing assembly comprising: a rotating shaft; a rolling bearing having an inner ring mounted on the rotating shaft, an outer massive ring, and at least one row of rolling elements radially housed between the inner ring and outer ring; a scissors gear having a main gear press fitted onto an outer cylindrical surface of the outer massive ring, an annular radial groove disposed at one axial end of the outer cylindrical surface and axially opposite to the main gear.
Buchleitner et al. (U.S. P.G. Publication No. 20140224053 A1) does not disclose or render obvious the claim combination comprising a bearing assembly comprising: a rotating shaft; a rolling bearing having an inner ring mounted on the rotating shaft, an outer massive ring, and at least one row of 
Wendt (DE 102013219299 A1) Dickinger et al. (EP 2161478 A1) does not disclose or render obvious the claim combination comprising a bearing assembly comprising a scissors gear having a main gear press fitted onto an outer cylindrical surface of the outer massive ring, an auxiliary gear mounted with loose fit onto the outer cylindrical surface, and a scissors spring arranged between the main gear and auxiliary gear; and an axial retaining arrangement provided between the outer ring of rolling bearing and scissors gear, the auxiliary gear being axially blocked between the axial retaining arrangement and main gear, wherein the axial retaining arrangement consists in the combination of: an annular radial groove disposed at one axial end of the outer cylindrical surface and axially opposite to the main gear, and circumferentially radially open to the outer cylindrical surface, and an annular lock washer comprising a radial outer portion and a substantially conical inner portion with a plurality of tongues inwardly extending from the radial outer portion, the substantially conical inner portion being mounted in the annular groove, the radial outer portion radially extending beyond the groove so as to form an axial stop for the auxiliary gear.
Fukami (WO 2013/024676 A1) does not disclose or render obvious the claim combination comprising a bearing assembly comprising a scissors gear having a main gear press fitted onto an outer cylindrical surface of the outer massive ring, an auxiliary gear mounted with loose fit onto the outer cylindrical surface, and a scissors spring arranged between the main gear and auxiliary gear; and an axial retaining arrangement provided between the outer ring of rolling bearing and scissors gear, the auxiliary gear being axially blocked between the axial retaining arrangement and main gear, wherein the axial retaining arrangement consists in the combination of: an annular radial groove disposed at one axial end of the outer cylindrical surface and axially opposite to the main gear, and circumferentially radially open to the outer cylindrical surface, and an annular lock washer comprising a radial outer portion and a substantially conical inner portion with a plurality of tongues inwardly extending from the radial outer 
 Chen et al. (U.S. Patent No. 8,245,591 B2) does not disclose or render obvious the claim combination comprising a bearing assembly comprising: a rotating shaft; a rolling bearing having an inner ring mounted on the rotating shaft, an outer massive ring, and at least one row of rolling elements radially housed between the inner ring and outer ring; a scissors gear having a main gear press fitted onto an outer cylindrical surface of the outer massive ring, an annular radial groove disposed at one axial end of the outer cylindrical surface and axially opposite to the main gear.
Leimann (U.S. P.G. Publication No. 2017/0307078 A1) does not disclose or render obvious the claim combination comprising a bearing assembly comprising: a scissors gear having a main gear press fitted onto an outer cylindrical surface of the outer massive ring, an auxiliary gear mounted with loose fit onto the outer cylindrical surface, and a scissors spring arranged between the main gear and auxiliary gear; and an axial retaining arrangement provided between the outer ring of rolling bearing and scissors gear, the auxiliary gear being axially blocked between the axial retaining arrangement and main gear, wherein the axial retaining arrangement consists in the combination of: an annular radial groove disposed at one axial end of the outer cylindrical surface and axially opposite to the main gear, and circumferentially radially open to the outer cylindrical surface, and an annular lock washer comprising a radial outer portion and a substantially conical inner portion with a plurality of tongues inwardly extending from the radial outer portion, the substantially conical inner portion being mounted in the annular groove, the radial outer portion radially extending beyond the groove so as to form an axial stop for the auxiliary gear.
Trongquoy et al. (U.S. Patent No. 10,584,766 B2) has a disclosure that is similar to the current application and shares common inventorship/ownership.  However, its claims do not disclose or render obvious the claim combination of claim 1, described supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656